EXHIBIT 99.1 IMMEDIATE RELEASE HOME FEDERAL BANCORP, INC. OF LOUISIANA REPORTS RESULTS OF OPERATIONS FOR THE QUARTER ENDED SEPTEMBER 30, 2014 Shreveport, Louisiana – October 23, 2014 – Home Federal Bancorp, Inc. of Louisiana (the “Company”) (Nasdaq: HFBL), the holding company of Home Federal Bank, reported net income for the three months ended September 30, 2014 of $823,000, an increase of $110,000, or 15.4% compared to net income of $713,000 reported for the three months ended September 30, 2013. The Company’s basic and diluted earnings per share were $0.41 and $0.40, respectively for the quarter ended September 30, 2014, compared to basic and diluted earnings per share of $0.34 and $0.33, respectively, for the quarter ended September 30, 2013. The increase in net income for the three months ended September 30, 2014, resulted primarily from an increase of $274,000, or 10.1%, in net interest income, a $26,000, or 39.4%, decrease in the provision for loan losses and a $25,000, or 4.1%, increase in non-interest income, partially offset by a $60,000, or 17.4%, increase in the provision for income tax expense and a $155,000, or 7.1%, increase in non-interest expense. The increase in net interest income for the three months ended September 30, 2014, was primarily due to a $224,000, or 6.7%, increase in total interest income, and a decrease of $50,000, or 7.9%, in aggregate interest expense on borrowings and deposits primarily due to an overall decrease in rates paid on interest-bearing liabilities.The Company’s average interest rate spread was 3.63% for the three months ended September 30, 2014, compared to 3.65% for the three months ended September 30, 2013. The Company’s net interest margin was 3.83% for the three months ended September 30, 2014, compared to 3.91% for the quarter ended September 30, 2013. The decrease in the average interest rate spread on a comparative quarterly basis was primarily the result of a decrease of 25 basis points in average yield on interest-earning assets.The decrease in net interest margin was primarily the result of a higher average volume of interest earning assets for the quarter ended September 30, 2014 compared to the prior year quarterly period. The following table sets forth the Company’s average balances and average yields earned and rates paid on its interest-earning assets and interest-bearing liabilities for the periods indicated. For the Three Months Ended September 30, Average Balance Average Yield/Rate Average Balance Average Yield/Rate (Dollars in thousands) Interest-earning assets: Loans Receivable $ % $ % Investment Securities Interest-earning deposits Total interest-earning assets $ % $ % Interest-bearing liabilities: Savings accounts $ % $ % NOW accounts Money market accounts Certificates of deposit Total interest-bearing deposits Other Bank Borrowings FHLB advances Total interest-bearing liabilities $ % $ % The $25,000 increase in non-interest income for the quarter ended September 30, 2014, compared to the prior year quarterly period was due to an increase of $26,000 in service charges on deposit accounts and $6,000 in other non-interest income, partially offset by a decrease of $4,000 in gain on sale of loans and a $3,000 decrease in income on Bank Owned Life Insurance. The $155,000 increase in non-interest expense for the three months ended September 30, 2014, compared to the same period in 2013, is primarily attributable to increases of $116,000 in compensation and benefits expense, $34,000 in occupancy and equipment expense, $34,000 in loan collection expense, $11,000 in advertising expense, $4,000 in data processing expense and $6,000 in other non-interest expenses.These increases were partially offset by decreases of $24,000 in legal fees, $20,000 in franchise and bank share taxes, $4,000 in audit and examination fees and $2,000 in deposit insurance premiums. At September 30, 2014, the Company reported total assets of $340.5 million, an increase of $11.0 million, or 3.3%, compared to total assets of $329.5 million at June 30, 2014. The increase in assets was comprised primarily of increases in loans receivable, net of $8.7 million, or 3.7%, from $239.6 million at June 30, 2014, to $248.3 million at September 30, 2014, loans held-for-sale of $1.7 million, or 17.7%, from $9.4 million at June 30, 2014, to $11.0 million at September 30, 2014, other assets of $1.7 million, or 10.1%, from $16.8 million at June 30, 2014 to $18.5 million at September 30, 2014, and an increase in investment securities of $7.7 million, or 15.3%, from $50.2 million at June 30, 2014, to $57.9 million at September 30, 2014.These increases were partially offset by a decrease in cash and cash equivalents of $8.8 million or 64.8%, from $13.6 million at June 30, 2014 to $4.8 million at September 30, 2014.The increase in loans held-for-sale results primarily from an increase at September 30, 2014 in receivables from financial institutions purchasing the Company’s loans held-for-sale. The following table shows total loans originated and sold during the periods indicated. Quarter Ended September 30, % Change (In thousands) Loan originations: One-to four-family residential $ $ % Commercial— real estate secured: Owner occupied Non-owner occupied Multi-family residential Commercial business Land ) Construction Home equity loans and lines of credit and other consumer Total loan originations $ $ Loans sold $ ) $ ) % Included in the $8.7 million and $5.6 million of construction loan originations for the three months ended September 30, 2014 and 2013, respectively, are approximately $3.2 million and $4.3 million, respectively, of one- to four-family residential construction loans and $5.5 million and $1.3 million, respectively, of commercial and multi-family construction loans, all of which are primarily located in the Company’s market area. Total liabilities increased $11.1 million, or 3.9%, from $286.8 million at June 30, 2014, to $297.8 million at September 30, 2014, primarily due to an increase in advances from the Federal Home Loan Bank of Dallas of 30.7 million, or 238.0%, to 43.6 million at September 30, 2014, compared to 12.9 million at June 30, 2014, partially offset by a decrease in total deposits of $20.3 million, or 7.4%, to $252.0 million at September 30, 2014, compared to $272.3 million at June 30, 2014.The decrease in deposits was primarily due to a $27.0 million, or 37.4% decrease in money market deposits from $72.2 million at June 30, 2014 to $45.2 million at September 30, 2014, and a decrease in non-interest bearing demand deposits of $3.0 million, or 6.9%, from $43.4 million at June 30, 2014 to $40.4 million at September 30, 2014, partially offset by increases in certificates of deposit of $6.5 million, or 5.4%, from $120.4 million at June 30, 2014 to $126.9 million at September 30, 2014 and NOW accounts of $2.3 million, or 9.6%, from $24.0 million at June 30, 2014 to $26.3 million at September 30, 2014. The decrease in money market deposits was primarily due to a transitory deposit in the fourth quarter of fiscal 2014 which had a balance of approximately $30.6 million at June 30, 2014. The deposit was short-term in nature and was fully withdrawn as of September 30, 2014. At both September 30, 2014 and June 30, 2014, the Company had $12.7 million in brokered deposits. The Company utilizes brokered certificates of deposit as a component of its strategy for lowering Home Federal Bank’s overall cost of funds. The brokered certificates of deposit which have maturity dates greater than twelve months are callable by Home Federal Bank after twelve months pursuant to early redemption provisions. The increase in advances from the Federal Home Loan Bank of Dallas was a result of the non-recurring deposit described above being used to pay down advances at June 30, 2014. 2 At September 30, 2014, the Company had $108,000 of non-performing assets compared to $178,000 of non-performing assets at June 30, 2014, consisting of two single-family residential loans and one non-performing line of credit at September 30, 2014, compared to one single family residential loan and one non-performing line of credit at June 30, 2014. At September 30, 2014, the Company had one single family residential loan classified as substandard, compared to none at June 30, 2014. The Company had one commercial loan secured by real estate classified as doubtful at September 30, 2014, in the amount of $64,000, one single-family residential loan classified as doubtful in the amount of $151,000 at June 30, 2014 and one line of credit classified as doubtful in the amount of $27,000 at both September 30, 2014 and June 30, 2014. Shareholders’ equity decreased $121,000, or 0.3%, to $42.7 million at September 30, 2014 from $42.8 million at June 30, 2014.The primary reasons for the decrease in shareholders’ equity from June 30, 2014, were the acquisition of treasury stock in the amount of $756,000, a decrease in the Company’s accumulated other comprehensive income of $159,000, and dividends paid of $156,000.These decreases were partially offset by net income of $823,000, the vesting of restricted stock awards, stock options and the release of employee stock ownership shares totaling $110,000, and proceeds from the issuance of common stock from the exercise of stock options of $17,000. The Company repurchased 40,057 shares of its common stock under its stock repurchase program during the quarter ended September 30, 2014 at an average price per share of $18.88.On January 8, 2014, the Company announced that its Board of Directors approved a fourth stock repurchase program for the repurchase of up to 115,000 shares.As of September 30, 2014, there were a total of 65,715 shares remaining for repurchase under the program. Home Federal Bancorp, Inc. of Louisiana is the holding company for Home Federal Bank which conducts business from its four full-service banking offices and one agency in northwest Louisiana. Statements contained in this news release which are not historical facts may be forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts.They often include words like “believe,” “expect,” “anticipate,” “estimate” and “intend” or future or conditional verbs such as “will,” “would,” “should,” “could” or “may.”We undertake no obligation to update any forward-looking statements. 3 Home Federal Bancorp, Inc. of Louisiana CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands) September 30, June 30, ASSETS (Unaudited) Cash and cash equivalents $ $ Securities available for sale at fair value Securities held to maturity (fair value September 30, 2014: $2,399 June 30, 2014: $1,765) Loans held-for-sale Loans receivable, net of allowance for loan losses (September 30, 2014: $2,285; June 30, 2014: $2,396) Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits $ $ Advances from the Federal Home Loan Bank of Dallas Other liabilities Total liabilities Shareholders’ equity Total liabilities and shareholders’ equity $ $ 4 Home Federal Bancorp, Inc. of Louisiana CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) Three Months Ended September 30, (Unaudited) Interest income Loans, including fees $ $ Investment securities 1 1 Mortgage-backed securities Other interest-earning assets 3 4 Total interest income Interest expense Deposits Federal Home Loan Bank borrowings 45 48 Other bank borrowings 7 Total interest expense Net interest income Provision for loan losses 40 66 Net interest income after provision for loan losses Non-interest income Gain on sale of loans Income on Bank Owned Life Insurance 41 44 Service charges on deposit accounts 75 Other income 15 9 Total non-interest income Non-interest expense Compensation and benefits Occupancy and equipment Data processing Audit and examination fees 53 57 Franchise and bank shares tax 73 93 Advertising 75 64 Legal fees 69 93 Loan and collection 66 32 Deposit insurance premium 31 33 Other expenses Total non-interest expense Income before income taxes Provision for income tax expense NET INCOME $ $ EARNINGS PER SHARE Basic $ $ Diluted $ $ 5 Three Months Ended September 30, (Unaudited) Selected Operating Ratios(1): Average interest rate spread % % Net interest margin % % Return on average assets % % Return on average equity % % Asset Quality Ratios(2): Non-performing assets as a percent of total assets % % Allowance for loan losses as a percent of non-performing loans % % Allowance for loan losses as a percent of total loans receivable % % Per Share Data: Shares outstanding at period end Weighted average shares outstanding: Basic Diluted Tangible book value at period end $ $ (1)Ratios for the three month periods are annualized. (2)Asset quality ratios are end of period ratios. CONTACT: James R. Barlow President and Chief Operating Officer (318) 222-1145 6
